Citation Nr: 1632249	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  13-12 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to service-connected disabilities.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1965 to March 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal of June 2010 and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded these matters in March 2015.

In February 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Pursuant to the Board's March 2015 remand, the AOJ obtained a VA addendum opinion in August 2015 to determine whether it is at least as likely as not that the Veteran's degenerative disc disease of the lumbar spine was aggravated by his service-connected disabilities of the bilateral ankles.  In the August 2015 VA examination report, the examiner notes that, in preparing the opinion, she reviewed the Veteran's claims file electronically in the Veterans Benefits Management System (VBMS), Virtual VA, and Vistaweb.  She then specifies that the records reviewed included electronic treatment records from the Central Arkansas Veteran's Healthcare System, the Oklahoma City VA Health Care System, and the Jack C. Montgomery VA Medical Center dating from October 2, 2002, through January 29, 2015.  However, VA treatment records currently associated with the claims file date only through September 22, 2014.  In that regard, the Board notes that records contained in Vistaweb but not VBMS or Virtual VA are not considered to be of record.  Accordingly, the record reflects that there are outstanding, potentially relevant VA treatment records.  VA treatment records, even if not in the claims file, are considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).   Therefore, the Board finds that these matters must again be remanded so that the outstanding VA treatment records dating from September 22, 2014, through the present, to include records that are contained in Vistaweb but that are not already of record, may be obtained and associated with the record.

In addition, in her rationale for the August 2015 VA addendum opinion, the examiner states, "I considered service medical records, private medical records, military service, and VA medical records in arriving at the conclusion."  However, the record reflects that the Veteran's service treatment records were lost at some point in or before 2012 and are no longer of record.  See VA letter, dated in December 2012; correspondence from the Veteran, received in December 2012; VA Form 21-0820, Report of General Information, dated in January 2013.  The Board observes that the examiner who provided the August 2015 VA addendum opinion also conducted a March 2013 VA general medical examination, but that the report for that examination does not reflect that the Veteran's service treatment records were reviewed at that time.  Accordingly, the Board finds that, on remand, the AOJ should seek clarification from the examiner who provided the August 2015 VA addendum opinion to determine whether she did, in fact, review the Veteran's service medical records in preparing that opinion and, if so, to ascertain the means used to access the service medical records.  If the examiner indicates that the Veteran's service medical records were reviewed, then efforts must be made to obtain those records.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records relevant to the matters being remanded dating from September 22, 2014, through the present, and associate them with the record.

2.  Forward the record to the VA examiner who provided the August 2015 VA addendum opinion and ask her to clarify whether she did in fact review the Veteran's service treatment records in preparing that opinion.  Specifically, inform the examiner that the August 2015 VA addendum opinion states that the Veteran's service medical records were review, but the record otherwise reflects that the Veteran's service treatment records were lost at some point in or before 2012 and are no longer associated with the record.  See VA letter, dated in December 2012; correspondence from the Veteran, received in December 2012; VA Form 21-0820, Report of General Information, dated in January 2013.  If the examiner indicates that she did, in fact, review the Veteran's service treatment records in preparing the August 2015 VA addendum opinion, then she should be asked to identify the means she used to review those records.

3.  If and only if the VA examiner who provided the August 2015 VA addendum opinion indicates that she reviewed the Veteran's service treatment records in preparing that opinion, then efforts must be made to obtain those records, to include through any means identified by the examiner.  See 38 C.F.R. § 3.159(c)(2).

4.  After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with another supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




